                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 18-6216 FMO (SSx)                                  Date     April 10, 2019
 Title           C & SM International v. MI In Fashion, Inc., et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                         None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:             (In Chambers) Order to Show Cause Re: Sanctions or Dismissal

        Pursuant to the Court’s Order of October 3, 2018, the parties were required to complete a
settlement conference before a mediator from the court’s ADR Panel no later than April 4, 2019.
(See Dkt. 30, Court’s Order of October 3, 2019, at 17). If the case settled, the parties were
required to file a Notice of Settlement no later than 24 hours after settlement. (See id.).
Otherwise, the parties were required to file a Status Report Re: Settlement no later than 48 hours
after the settlement conference was complete. (See id.).

        As of the filing date of this Order, neither a Notice of Settlement nor a Status Report Re:
Settlement has been filed. (See, generally, Dkt.). Accordingly, IT IS ORDERED THAT, no later
than April 17, 2019, the parties shall show cause in writing why sanctions should not be imposed
for failure to comply with the Court’s Order of October 3, 2018. Failure to submit a response
to this Order by the deadline set forth above may result in the imposition of sanctions
and/or dismissal of this action for lack of prosecution. See Fed. R. Civ. P. 41(b); Link v.
Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962); Pagtalunan v. Galaza, 291
F.3d 639, 642 (9th Cir. 2002), cert. denied, 538 U.S. 909 (2003).




                                                                                  00       :      00

                                                         Initials of Preparer            vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                 Page 1 of 1
